HELD BY THE COURT
(INGERSOLL, District Judge).
That, under the bill of lading, the respondents must be responsible for the damage, unless they show that it was occasioned by one of the excepted causes in the bill of lading, or that it existed before the ribbons came into their possession, or that it was produced by a cause which had its origin before they received them at Havre. That upon the evidence the damage was not occasioned by heat merely. Damage occasioned by heat shows itself in a different way. To occasion it, the heat, must be excessive, and there was no such excessive heat where these ribbons were stowed. That it was not occasioned by the escape of steam after they were packed in the boxes. If it had been, some trace of damage would have been shown by the paper around the boxes. No such trace was found. Steam could not penetrate to these decks, except in t case of an accident to the machinery, and no such accident happened. That there can be no doubt that the original cause of the damage was dampness, the damage being made to manifest itself as it did by heat That if this dampness had been occasioned by water reaching the ribbons after they were placed in the boxes, some evidence of it would have appeared on the boxes, wrappers and cases. But none such could be found. There is no probability that water éould have reached them where they were stowed, under the circumstances. That the ribbons *760must therefore have been damp when rolled, or must have become so after they were rolled but before they were packed, and therefore before they came into the possession of the respondents. That though this damage would have manifested itself differently if the ribbons had been brought in a sailing vessel, and though the peculiar manner of manifestation of the damage was caused by the warmth and dryness of the steamer, yet the dampness was the cause of the damage to the ribbons, and for that the respondents are not liable.
Libel dismissed with costs.